USCA4 Case
      Appeal: 19-2456  Doc: 16
           17-00039-5-SWH           Filed:02/20/20
                            Doc 71 Filed   02/20/2020   Pg:02/20/20
                                                   Entered  1 of 1 09:50:20        Page 1 of 1


                                                                 FILED: February 20, 2020

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 19-2456
                                       (7:19-cv-00078-FL)
                                      ___________________

        DAVID DUNN MULLANEY; ELISE HUMPHRIES MULLANEY

                     Debtors - Appellants

        JOHN C. BIRCHER, III

                     Trustee - Appellant

        v.

        BANK OF AMERICA, NATIONAL ASSOCIATION, as successor by merger to
        Merrill Lynch Bank, USA; CITIMORTGAGE, INC.

                     Defendants - Appellees

                                      ___________________

                                           ORDER
                                      ___________________

               Upon consideration of the stipulated motion to voluntarily dismiss, the court

        dismisses this appeal, upon such terms as have been agreed to by the parties,

        pursuant to Rule 42(b) of the Federal Rules of Appellate Procedure.

                                               For the Court--By Direction

                                               /s/ Patricia S. Connor, Clerk




                 Case 7:19-cv-00078-FL Document 32 Filed 02/20/20 Page 1 of 1
